 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ETUATE SEKONA,                                      No. 2:17-cv-00346-KJM-EFB P
12                        Plaintiff,
13           v.                                           ORDER REQUESTING CONFIDENTIAL
                                                          SETTLEMENT STATEMENTS FOR
14    JOE A. LIZARRAGA, et al.,                           PRISONER SETTLEMENT PROGRAM
15                        Defendants.
16

17          The parties to this action shall each, no later than thirty (30) days from the date of the

18   order, submit confidential statements as described below. The confidential statements shall not

19   be served on the opposing party or filed with the court, but instead, delivered by mail, fax, email

20   or personal delivery to the court’s Alternative Dispute Resolution (ADR) division at the address,

21   fax number or email address below and marked “Confidential.” Such statements shall be limited

22   to five (5) pages and shall include the following:

23                1. The party’s assessment of whether the instant action is of the type that would

24                   benefit from a settlement proceeding;

25                2. The party’s assessment of what factors, if any, will prevent settlement of this

26                   matter prior to trial; and

27                3. Any additional information the court may find useful in determining whether to set

28                   this matter for a settlement conference.
                                                          1
 1          Should the court determine that this action is appropriate for referral to the Prisoner
 2   Settlement Program, it will set this matter for settlement conference before a magistrate judge or
 3   district judge, and will vacate or continue any dates currently set in the Discovery and Scheduling
 4   Order (ECF No. 29), as appropriate.
 5          IT IS SO ORDERED.
 6   DATED: October 25, 2018.
 7

 8

 9

10
     cc:    ADR Division, Attention: Sujean Park
11          US District Court
            501 I Street, Suite 4-200
12          Sacramento, CA 95814
            Fax: (916) 491-3912
13          email: spark@caed.uscourts.gov

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
